Name: Council Regulation (EEC) No 1354/91 of 24 May 1991 fixing the basic price and the buying-in price for cauliflowers for the period 27 May to 16 June 1991
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 130/2 Official Journal of the European Communities 25. 5 . 91 COUNCIL REGULATION (EEC) No 1354/91 of 24 May 1991 fixing the basic price and the buying-in price for cauliflowers for the period 27 May to 16 June 1991 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, to 16 June 1991 , pending a decision for the 1991 /92 marketing year ; Whereas the application of Articles 148 ( 1 ) and 285 ( 1 ) of the Act of Accession to Spain and Portugal respectively results in price levels differing from those of the common prices ; whereas, pursuant to Articles 149 and 285 of the said Act, the Spanish and Portuguese prices should be aligned on the common prices at the beginning of the marketing year ; whereas the criteria laid down for that alignment result in the basic price and the buying-in price applicable in those two Member States being fixed at the levels given below, Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 89 ( 1 ) and 234 (2) thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3920/90 (2), and in particular Article 16 ( 1 ) thereof, HAS ADOPTED THIS REGULATION : Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament (3), Whereas, pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72, a basic price and a buying-in price are to be fixed for each marketing year for each of the products listed in Annex II to the said Regulation ; whereas cauli ­ flowers harvested in a given growing season are marketed from May to April of the following year ; Article 1 1 . For the period 27 May to 31 May 1991 , the basic price and the buying-in price for cauliflowers, expressed in ecus per 100 kilograms net, shall be as follows :  basic price : ECU 25,50 in . Spain, ECU 27,66 in Portugal and ECU 30,91 in the other Member States,  buying-in price : ECU 11,08 in Spain, ECU 12,05 in Portugal and ECU 13,45 in the other Member States. 2. For the period 1 June to 16 June 1991 , the basic price and the buying-in price for cauliflowers, expressed in ecus per 100 kilograms net, shall be as follows :  basic price : ECU 20,99 in Spain, ECU 21,67 in Portugal and ECU 24,92 in the other Member States,  buying-in price : ECU 9,09 in Spain, ECU 9,40 in Portugal and ECU 10,80 in the other Member States . 3 . The amounts given in paragraphs 1 and 2 refer to trimmed cauliflowers of quality grade I , packaged . These amounts do not take account of the cost of the packaging in which the product is put up. Whereas Commission Regulation (EEC) No 1081 /91 of 26 April 1991 laying down precuationary measures for fruit and vegetables as regards cauliflowers for the period 1 May to 26 May 1991 (4) fixes the prices at which the intervention operations provided for in Articles 15 and 19 of Regulation (EEC) No 1035/72 are to be carried out during the period in question ; Whereas, in order to ensure the continuity of cauliflower prices, it is therefore necessary to fix the basic price and the buying-in price for this product for the period 27 May O OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 375, 31 . 12 . 1990, p . 17. Article 2 This Regulation shall enter into force on 27 May 1991 . (') Opinion delivered on 16 May 1991 , (not yet published in the Official Journal). (4) OJ No L 108 , 30 . 4. 1991 , p. 27 . 25. 5 . 91 Official Journal of the European Communities No L 130/3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 May 1991 . For the Council The President R. STEICHEN